DETAILED ACTION
           Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant’s amendment to the specification changing the title of the application to a more descriptive title acknowledged and recorded. Therefore specification objection previously set forth in the non-final office action dated 08/09/2021 has been withdrawn.
The Applicant originally submitted Claims 1-21 in the application. In the present response, the Applicant amended Claims 1 and 21. Accordingly, claims 1-21 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 11/09/2021, with respect to rejection of Claims 1 and 21 under 35 U.S.C. § 102 (a)(2) and Claim 2 under 35 U.S.C. § 103 have been considered, but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	

Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Maeshiba et al (US 2021/0089257) in view of Park et al (US 20130314920). 
Regarding Claim 1, Maeshiba (In Figs 3-4) discloses a display device (1) comprising: 
a display panel (11); 
a heat-dissipating member (13) disposed on the display panel (Fig 4) and comprising a conductive metal (¶ 50, II. 9-12); 
a sound generator (20) disposed on the heat-dissipating member (13) and generating sound by vibrating the display panel (11) and the heat-dissipating member (13), (¶ 52, II. 10-14); and 
a display circuit board (30A) disposed on the heat-dissipating member (13), wherein the heat-dissipating member (13) comprises openings (opening where 21a/21b/21c disposed on) and a first line (line connecting 21a to 30A), (Fig 3) formed in the openings (Fig 4), and the first line electrically connects the sound generator (20) with the display circuit board (30A), (Fig 3).
However Maeshiba does not disclose wherein the first line includes the same material as the conductive metal of the heat-dissipating member.
Instead Park (In Fig 4) teaches wherein the first line (PCB copper trace) includes the same material (copper) as the conductive metal (copper) of the heat-dissipating member (Copper heat spreader).
. 
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Maeshiba in view of Park and further in view of Yamazaki et al (US 2004/0169786).
Regarding Claim 2, Maeshiba in view of Park disclose the limitations of claim 1, however Maeshiba does not explicitly disclose the first line has a shape corresponding to a shape of the openings.
Instead Yamazaki (In Figs 1A-1B) teaches the first line (105) has a shape corresponding to a shape of the openings (opening within metal film 106), (¶ 59, II. 1-5).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Maeshiba with Park and further with Yamazaki with the first line being of a shape corresponding to a shape of the openings to benefit from preventing short-circuiting of wiring 105 with metal layer 106 (Yamazaki, ¶ 59, II. 1-5). 
Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Maeshiba in view of Choi et al (US 2017/0280217).
Regarding Claim 21, Maeshiba (In Figs 1-4) discloses a display device (1) comprising: 
a display panel (11); 

a cover panel member (10R), (¶ 45, II. 1-7) disposed on the display panel (11) and including a heat-dissipating member (13), 
wherein the heat-dissipating member (13) includes a conductive metal (¶ 50, II. 9-12), an opening (opening where 20 is disposed in) and a first line (line connecting 21a to 30A) disposed in the opening; and 
a sound generator (20) disposed on the heat-dissipating member (13) and configured to expand and contract (expansion and contraction of voice coil, ¶ 52, II. 10-22), wherein the first line (line connecting 21a to 30A) electrically connects the sound generator (20) to the display circuit board (30a) and the sound driver (38).
However Maeshiba does not disclose wherein the first line is disposed between the sound generator and the display panel.
Instead Choi (In Fig 3A) teaches wherein the first line (line providing current to 260), (¶ 78, II. 1-5) is disposed between the sound generator (200) and the display panel (100).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Maeshiba with Choi with first line disposed between the sound generator and the display panel to benefit from enhancing sound quality and efficiency by providing sound preferably outputted from the speaker in the front direction of the display device (Choi, ¶ 15, II. 1-4, ¶ 16, II. 1-4, ¶ 24, II. 1-3). 

Allowable Subject Matter
Claims 3-20 objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 3-20, the allowability resides in the overall structure of the device as recited in dependent claims 3, 13 and 17-19 and at least in part because claims 3, 13 and 17-19 recites, “the plurality of lines includes the first line and a second line spaced apart from the first line, the sound generator comprises a first electrode and a second electrode, and wherein first ends of the first line and the second line are electrically connected to the first electrode and the second electrode” in claim 3, “the heat-dissipating member further comprises a base portion spaced apart from the first line, wherein the sound generator comprises a first electrode and a second electrode, wherein the first electrode is electrically connected to a first end of the first line, and the second electrode is grounded to the base portion” in claim 13, “a buffer member disposed between the display panel and the heat-dissipating member; and a film layer disposed between the buffer member and the heat-dissipating member, wherein the film layer comprises a pattern groove overlapping the openings” in claim 17, “a buffer member disposed between the display panel and the heat-dissipating member; a film layer disposed between the buffer member and the heat-dissipating member; and a shielding member disposed between the film layer and the heat-dissipating member, wherein the shielding member comprises a hole overlapping with a first opening of the openings of the heat-dissipating member” in claim 18 and “a middle frame disposed on the heat-dissipating member and having a through hole; and a main circuit board disposed on the middle frame and comprising a main connector” in claim 19. 
The aforementioned limitations in combination with all remaining limitations of claims 3, 13 and 17-19 are believed to render said claims 3, 13 and 17-19 and all claims dependent therefrom (claims 4-12, 14-16 and 20) patentable over the art of record. 
The closest art of record is believed to be that of Maeshiba et al (US 2021/0089257– hereafter “Maeshiba”).
While Maeshiba (In Figs 1-4) teaches all of the limitations of claims 1 and 21 as per above rejections of claims 1 and 21, neither Maeshiba, nor any other art of record, either alone or in combination, teach or suggest the above mentioned limitations of claims 3, 13  and 17-19.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/AMIR A JALALI/Examiner, Art Unit 2835         

/ZACHARY PAPE/Primary Examiner, Art Unit 2835